Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT J Consent of Independent Registered Public Accounting Firm We consent to the references to our firm under the captions Financial Highlights in the Prospectuses and Disclosure of Portfolio Holdings, Independent Registered Public Accounting Firm, and Financial Statements in the Statement of Additional Information and to the incorporation by reference of our report, dated December 15, 2008, in the Registration Statement (Form N-1A) of The Hartford Mutual Funds II, Inc. filed with the
